UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2014 Commission File Number 000-06253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.).[ ] Yes [x] No The number of shares outstanding of the Registrant’s Common Stock as of July 28, 2014, was 16,335,169. Simmons First National Corporation Quarterly Report on Form 10-Q June 30, 2014 Table of Contents Page Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Stockholders' Equity 7 Condensed Notes to Consolidated Financial Statements 8-40 Report of Independent Registered Public Accounting Firm 41 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 42-66 Item 3. Quantitative and Qualitative Disclosure About Market Risk 66-68 Item 4. Controls and Procedures 69 Part II: Other Information Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 6. Exhibits 70-74 Signatures 75 Part I: Financial Information Item 1. Financial Statements Simmons First National Corporation Consolidated Balance Sheets June 30, 2014 and December 31, 2013 (In thousands, except share data) June 30, December 31, (Unaudited) ASSETS Cash and non-interest bearing balances due from banks $ $ Interest bearing balances due from banks Cash and cash equivalents Investment securities Mortgage loans held for sale Assets held in trading accounts Loans: Legacy loans Allowance for loan losses ) ) Loans acquired, not covered by FDIC loss share (net of discount) Loans acquired, covered by FDIC loss share (net of discount) Net loans FDIC indemnification asset Premises and equipment Premises held for sale Foreclosed assets not covered by FDIC loss share Foreclosed assets covered by FDIC loss share Interest receivable Bank owned life insurance Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Non-interest bearing transaction accounts $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value; 40,040,000 shares authorized and unissued at June 30, 2014 and December 31, 2013 Common stock, Class A, $0.01 par value; 60,000,000 shares authorized; 16,331,341 and 16,226,256 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Surplus Undivided profits Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Statements of Income Three and Six Months Ended June 30, 2014 and 2013 Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) (Unaudited) (Unaudited) INTEREST INCOME Legacy loans $ Loans acquired Federal funds sold 2 5 3 8 Investment securities Mortgage loans held for sale Assets held in trading accounts 5 6 10 17 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal funds purchased and securities sold under agreements to repurchase 31 53 84 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Debit and credit card fees Bank owned life insurance income Gain (loss) on sale of securities 38 ) 38 ) Net (loss) gain on assets covered by FDIC loss share agreements ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense 59 Deposit insurance Merger related costs ) ) Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Comprehensive Income Three and Six Months Ended June 30, 2014 and 2013 Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) (Unaudited) (Unaudited) NET INCOME $ OTHER COMPREHENSIVE INCOME Unrealized holding gains (losses) arising during the period on available-for-sale securities ) ) Less: Reclassification adjustment for realized gains (losses) included in net income 38 ) 38 ) Other comprehensive gain (loss), before tax effect ) ) Less: Tax effect of other comprehensive gain (loss) ) ) TOTAL OTHER COMPREHENSIVE INCOME (LOSS) ) ) COMPREHENSIVE INCOME $ See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Cash Flows Six Months Ended June 30, 2014 and 2013 (In thousands) June 30, June 30, (Unaudited) OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash: Depreciation and amortization Provision for loan losses Net (accretion) amortization of investment securities and assets not covered by FDIC loss share ) Stock-based compensation expense Net accretion on assets covered by FDIC loss share ) ) Deferred income taxes ) ) (Gain) loss on sale of investments ) Gain on sale of premises and equipment ) Bank owned life insurance income ) ) Changes in: Interest receivable Mortgage loans held for sale ) Assets held in trading accounts ) Other assets ) Accrued expenses and other liabilities ) Income taxes payable ) Net cash provided by operating activities INVESTING ACTIVITIES Net originations of loans ) ) Net collections of loans covered by FDIC loss share Proceeds from sale of student loans Proceeds from sale of premises and equipment, net of purchases ) Proceeds from sale of foreclosed assets held for sale Proceeds from sale of foreclosed assets held for sale, covered by FDIC loss share Proceeds from sale of short-term investment securities Proceeds from sale of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchases of available-for-sale securities ) ) Proceeds from maturities of held-to-maturity securities Purchases of held-to-maturity securities ) ) Purchase of bank owned life insurance ) ) Cash received on FDIC loss share Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES Net change in deposits ) ) Dividends paid ) ) Net change in other borrowed funds ) ) Net change in federal funds purchased andsecurities sold under agreements to repurchase ) ) Net shares issued under stock compensation plans Repurchase of common stock ) Net cash used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Condensed Notes to Consolidated Financial Statements. 6 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Six Months Ended June 30, 2014 and 2013 (In thousands, except share data) Common Stock Surplus Accumulated Other Comprehensive Income (Loss) Undivided Profits Total Balance, December 31, 2012 $ Comprehensive income: Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($1,721) ) ) Comprehensive income Stock issued as bonus shares – 64,006 shares 1 Vesting bonus shares Stock issued for employee stock purchase plan – 5,244 shares Exercise of stock options – 4,000 shares 95 95 Stock granted under stock-based compensation plans 27 27 Repurchase of common stock – (326,789 shares) (3 ) ) ) Cash dividends – $0.42 per share ) ) Balance, June 30, 2013 (Unaudited) ) Comprehensive income: Net income Change in unrealized depreciation onavailable-for-sale securities, net of income taxes of ($382) ) Comprehensive income Vesting bonus shares, net of forfeitures – (829 shares) Exercise of stock options – 20,290 shares Securities exchanged under stock option plan – (669 shares) ) ) Repurchase of common stock – (92,775 shares) (1 ) ) ) Cash dividends – $0.42 per share ) ) Balance, December 31, 2013 ) Comprehensive income: Net income Change in unrealized depreciation on available-for-sale securities, net of income taxes of $1,028 Comprehensive income Stock issued as bonus shares – 71,840 shares 1 Vesting bonus shares, net of forfeitures – (1,560 shares) Stock issued for employee stock purchase plan – 4,897 shares Exercise of stock options – 33,360 shares Securities exchanged under stock option plan – (3,452 shares) ) ) Cash dividends – $0.44 per share ) ) Balance, June 30, 2014 (Unaudited) $ $ $ ) $ $ See Condensed Notes to Consolidated Financial Statements. 7 SIMMONS FIRST NATIONAL CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: BASIS OF PRESENTATION The consolidated financial statements include the accounts of Simmons First National Corporation (the “Company”) and its subsidiaries.Significant intercompany accounts and transactions have been eliminated in consolidation. All adjustments made to the unaudited financial statements were of a normal recurring nature.In the opinion of management, all adjustments necessary for a fair presentation of the results of interim periods have been made.Certain prior year amounts are reclassified to conform to current year classification.The consolidated balance sheet of the Company as of December 31, 2013, has been derived from the audited consolidated balance sheet of the Company as of that date.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K Annual Report for 2013 filed with the U.S. Securities and Exchange Commission (the “SEC”). Recently Issued Accounting Pronouncements In July 2013, the FASB issued ASU 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists (Topic 740). ASU 2013-11 requires an entity to present an unrecognized tax benefit, or portion thereof, in the statement of financial position as a reduction to a deferred tax asset for a net operating loss carryforward or a tax credit carryforward, with certain exceptions related to availability.The provisions of ASU 2013-11 became effective for the Company on January 1, 2014, and did not have a significant impact on the Company’s ongoing financial position or results of operations. In January 2014, the FASB issued ASU 2014-04, Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure (Topic 310-40): Receivables – Troubled Debt Restructurings by Creditors.The objective of this guidance is to clarify when an in substance repossession or foreclosure occurs, that is, when a creditor should be considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan such that the loan receivable should be derecognized and the real estate property recognized.ASU 2014-04 states that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement.Additionally, ASU 2014-04 requires interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction.ASU 2014-04 is effective for interim and annual reporting periods beginning after December 15, 2014.An entity can elect to adopt the amendments in this ASU using either a modified retrospective transition method or a prospective transition method.Early adoption is permitted.The Company is in the process of evaluating the impact of ASU 2014-04 on its financial statements. In April 2014, the FASB issued ASU 2014-08, Reporting Discontinued Operations and Disclosures of Components of an Entity, which changes the criteria for determining which disposals can be presented as discontinued operations and modifies related disclosure requirements.The guidance applies prospectively to new disposals and new classifications of disposal groups as held for sale after the effective date.The standard is required to be adopted by public business entities in annual periods beginning on or after December 15, 2014, and interim periods within those annual periods.The Company will be required to adopt this ASU beginning with the quarter ending March 31, 2015.The adoption of ASU 2014-08 is not expected to have a significant impact on the Company’s ongoing financial position or results of operations. 8 There have been no other significant changes to the Company’s accounting policies from the 2013 Form 10-K.Presently, the Company is not aware of any other changes to the Accounting Standards Codification that will have a material impact on the Company’s present or future financial position or results of operations. Acquisition Accounting, Acquired Loans The Company accounts for its acquisitions under ASC Topic 805, Business Combinations, which requires the use of the purchase method of accounting.All identifiable assets acquired, including loans, are recorded at fair value.No allowance for loan losses related to the acquired loans is recorded on the acquisition date as the fair value of the loans acquired incorporates assumptions regarding credit risk.Loans acquired are recorded at fair value in accordance with the fair value methodology prescribed in ASC Topic 820, exclusive of the shared-loss agreements with the FDIC.The fair value estimates associated with the loans include estimates related to expected prepayments and the amount and timing of undiscounted expected principal, interest and other cash flows. The Company evaluates loans acquired in accordance with the provisions of ASC Topic 310-20, Nonrefundable Fees and Other Costs.The fair value discount on these loans is accreted into interest income over the weighted average life of the loans using a constant yield method.These loans are not considered to be impaired loans.The Company evaluates purchased impaired loans in accordance with the provisions of ASC Topic 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality.Purchased loans are considered impaired if there is evidence of credit deterioration since origination and if it is probable that not all contractually required payments will be collected. The Company evaluates all of the loans purchased in conjunction with its FDIC-assisted transactions in accordance with the provisions of ASC Topic 310-30.All loans acquired in the FDIC transactions, both covered and not covered, were deemed to be impaired loans.All loans acquired, whether or not covered by FDIC loss share agreements, are considered impaired if there is evidence of credit deterioration since origination and if it is probable that not all contractually required payments will be collected. For impaired loans accounted for under ASC Topic 310-30, we continue to estimate cash flows expected to be collected on pools of loans sharing common risk characteristics, which are treated in the aggregate when applying various valuation techniques.We evaluate at each balance sheet date whether the present value of our pools of loans determined using the effective interest rates has decreased significantly and if so, recognize a provision for loan loss in our consolidated statement of income.For any significant increases in cash flows expected to be collected, we adjust the amount of accretable yield recognized on a prospective basis over the pool’s remaining life. Covered Loans and Related Indemnification Asset Because the FDIC will reimburse us for certain losses incurred on certain acquired loans, an indemnification asset is recorded at fair value at the acquisition date.The indemnification asset is recognized at the same time as the indemnified loans, and measured on the same basis, subject to collectability or contractual limitations.The shared-loss agreements on the acquisition date reflect the reimbursements expected to be received from the FDIC, using an appropriate discount rate, which reflects counterparty credit risk and other uncertainties. The shared-loss agreements continue to be measured on the same basis as the related indemnified loans, as prescribed by ASC Topic 805.Deterioration in the credit quality of the loans (immediately recorded as an adjustment to the allowance for loan losses) would immediately increase the basis of the shared-loss agreements, with the offset recorded through the consolidated statement of income.Increases in the credit quality or cash flows of loans (reflected as an adjustment to yield and accreted into income over the remaining life of the loans) decrease the basis of the shared-loss agreements, with such decrease being accreted into income over 1) the same period or 2) the life of the shared-loss agreements, whichever is shorter.Loss assumptions used in the basis of the indemnified loans are consistent with the loss assumptions used to measure the indemnification asset.Fair value accounting incorporates into the fair value of the indemnification asset an element of the time value of money, which is accreted back into income over the life of the shared-loss agreements. Upon the determination of an incurred loss the indemnification asset will be reduced by the amount owed by the FDIC.A corresponding, claim receivable is recorded until cash is received from the FDIC.For further discussion of the Company’s acquisition and loan accounting, see Note 5, Loans Acquired. 9 Earnings Per Share (“EPS”) Basic EPS is computed by dividing reported net income by weighted average number of common shares outstanding during each period.Diluted EPS is computed by dividing reported net income by the weighted average common shares and all potential dilutive common shares outstanding during the period. Following is the computation of per share earnings for the three and six months ended June 30, 2014 and2013: Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share data) Net income $ Average common shares outstanding Average potential dilutive common shares 43 3 43 3 Average diluted common shares Basic earnings per share $ Diluted earnings per share $ Stock options to purchase 138,528 shares for the three and six months ended June 30, 2013 were not included in the diluted EPS calculation because the exercise price of those options exceeded the average market price. NOTE 2: ACQUISITIONS Metropolitan National Bank On November 25, 2013, Simmons First National Corporation completed the acquisition of Metropolitan National Bank (“Metropolitan” or “MNB”), with its principal office located in Little Rock, Arkansas, pursuant to a Stock Purchase Agreement between the Company and Rogers Bancshares, Inc. (“RBI”), in which the Company purchased all the stock of Metropolitan for $53.6 million in cash.The acquisition was conducted in accordance with the provisions of Section 363 of the United States Bankruptcy Code.As part of the acquisition, Metropolitan was merged into the Company’s wholly-owned subsidiary, Simmons First National Bank (“Simmons Bank”).The Company funded the transaction with $46 million in unsecured debt from correspondent banks with a 3.25% floating rate to be repaid in three years or less.The Company recorded $6.6million of pre-tax merger costs during 2013 related to the acquisition. Prior to the acquisition, Metropolitan conducted banking business from 45 branches located in central and northwest Arkansas.Including the effects of the purchase accounting adjustments, the Company acquired approximately $884 million in assets, approximately $457 million in loans, net of discounts, and $838 million of deposits.During the first quarter of 2014, the Company completed the system integration and branch consolidation associated with the Metropolitan acquisition. Delta Trust & Banking Corporation (Pending Acquisition) On March 24, 2014, the Company announced that it has entered into a definitive agreement and plan of merger (“Delta Agreement”) with Delta Trust & Banking Corporation (“Delta Trust”), headquartered in Little Rock, Arkansas, including its wholly-owned bank subsidiary Delta Trust & Bank (“DTB”).According to the terms of the Delta Agreement, the Company will acquire all of the outstanding common stock of Delta Trust in a transaction valued at approximately $63.2 million (based on the Company’s closing price on March 20, 2014), subject to potential adjustments. Delta Trust conducts banking business from 9 branches located in central, south and northwest Arkansas.As of June 30, 2014, Delta Trust had approximately $422 million in assets, $325 million in loans and $365 million in deposits.Completion of the transaction is expected in the third quarter of 2014 and is subject to certain closing conditions, including the approval of the shareholders of Delta Trust.Upon closing, Delta Trust will merge into the Company.The Company anticipates merging DTB into Simmons Bank during the fourth quarter of 2014. 10 Community First Bancshares, Inc. (Pending Acquisition) On May 6, 2014, the Company announced that it has entered into a definitive agreement and plan of merger (“Community First Agreement”) with Community First Bancshares, Inc. (“Community First”), headquartered in Union City, Tennessee, including its wholly-owned bank subsidiary First State Bank (“First State”).According to the terms of the Community First Agreement, the Company will acquire all of the outstanding common stock of Community First in a transaction valued at approximately $275.9 million (based on the Company’s May 2, 2014 closing price), subject to potential adjustments.The transaction is expected to be immediately accretive to the Company’s diluted core earnings per common share. Community First conducts banking business from 31 branches located throughout Tennessee.As of June 30, 2014, Community First had approximately $1.9 billion in assets, $1.2 billion in loans and $1.6 billion in deposits.Completion of the transaction is expected in the fourth quarter of 2014 and is subject to certain closing conditions, including approval by the shareholders of both Community First and the Company and customary regulatory approvals.Upon closing, Community First will merge into the Company. Liberty Bancshares, Inc. (Pending Acquisition) On May 27, 2014, the Company announced that it has entered into a definitive agreement and plan of merger (“Liberty Agreement”) with Liberty Bancshares, Inc. (“Liberty”), headquartered in Springfield, Missouri, including its wholly-owned bank subsidiary Liberty Bank.According to the terms of the Liberty Agreement, the Company will acquire all of the outstanding common stock of Liberty in a transaction valued at approximately $208.8 million (based on the Company’s May23, 2014 closing price), subject to potential adjustments.The transaction is expected to be immediately accretive to the Company’s diluted core earnings per common share. Liberty conducts banking business from 24 branches located in southwest Missouri, including five in Springfield, Missouri.As of June 30, 2014, Liberty had approximately $1.1 billion in assets, $802 million in loans and $881 million in deposits.Completion of the transaction is expected in the fourth quarter of 2014 and is subject to certain closing conditions, including approval by the shareholders of both Liberty and the Company and customary regulatory approvals.Upon closing, Liberty will merge into the Company. 11 NOTE 3: INVESTMENT SECURITIES The amortized cost and fair value of investment securities that are classified as held-to-maturity and available-for-sale are as follows: June 30,2014 December 31,2013 (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Held-to-Maturity U.S. Government agencies $ $ $ ) $ $ $ 50 $ ) $ Mortgage-backed securities ) 17 ) State and political subdivisions ) ) Other securities Total HTM $ $ $ ) $ ) $ Available-for-Sale U.S. Treasury $ $ $ (7 ) $ ) $ U.S. Government agencies ) ) 8 ) Mortgage-backed securities State and political subdivisions 13 (3 ) 4 (3 ) Other securities (1 ) Total AFS $ $ $ ) $ ) $ Certain investment securities are valued at less than their historical cost.These declines primarily resulted from the rate for these investments yielding less than current market rates.Based on evaluation of available evidence, management believes the declines in fair value for these securities are temporary.Management does not have the intent to sell these securities and management believes it is more likely than not the Company will not have to sell these securities before recovery of their amortized cost basis less any current period credit losses.Should the impairment of any of these securities become other than temporary, the cost basis of the investment will be reduced and the resulting loss recognized in net income in the period the other-than-temporary impairment is identified. 12 As of June 30, 2014, securities with unrealized losses, segregated by length of impairment, were as follows: Less Than 12 Months 12 Months or More Total (In thousands) Estimated Fair Value Gross Unrealized Losses Estimated Fair Value Gross Unrealized Losses Estimated Fair Value Gross Unrealized Losses Held-to-Maturity U.S. Government agencies $ $ ) $ $ ) $ $ ) Mortgage-backed securities ) ) State and political subdivisions ) ) ) Total HTM $ $ ) $ $ ) $ $ ) Available-for-Sale U.S. Treasury $ $ (7 ) $ (7 ) U.S. Government agencies ) $ ) ) State and political subdivisions (3 ) (3 ) Total AFS $ $ ) $ $ ) $ $ ) Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers, among other things, (i) the length of time and the extent to which the fair value has been less than cost, (ii) the financial condition and near-term prospects of the issuer, and (iii) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Management has the ability and intent to hold the securities classified as held to maturity until they mature, at which time the Company expects to receive full value for the securities.Furthermore, as of June 30, 2014, management also had the ability and intent to hold the securities classified as available-for-sale for a period of time sufficient for a recovery of cost.The unrealized losses are largely due to increases in market interest rates over the yields available at the time the underlying securities were purchased.The fair value is expected to recover as the bonds approach their maturity date or repricing date or if market yields for such investments decline.Management does not believe any of the securities are impaired due to reasons of credit quality.Accordingly, as of June 30, 2014, management believes the impairments detailed in the table above are temporary. The carrying value, which approximates the fair value, of securities pledged as collateral, to secure public deposits and for other purposes, amounted to $568.0 million at June 30, 2014, and $587.9 million at December 31, 2013. The book value of securities sold under agreements to repurchase equaled $81.3 million and $102.8 million for June 30, 2014, and December 31, 2013, respectively. Income earned on securities for the three and six months ended June 30, 2014 and 2013, is as follows: Three Months Ended June 30, Six Months Ended June 30, (In thousands) Taxable: Held-to-maturity $ Available-for-sale Non-taxable: Held-to-maturity Available-for-sale 26 4 57 9 Total $ 13 Maturities of investment securities at June 30, 2014, are as follows: Held-to-Maturity Available-for-Sale (In thousands) Amortized Cost Fair Value Amortized Cost Fair Value One year or less $ After one through five years After five through ten years After ten years Other securities Total $ There were $38,000 of realized gains and no realized losses on investment securities for the three and six months ended June 30, 2014.There were no realized gains and realized losses of $193,000 on investment securities for the three and six months ended June30, 2013. The state and political subdivision debt obligations are primarily non-rated bonds and represent small, Arkansas and Texas issues, which are evaluated on an ongoing basis. 14 NOTE 4: LOANS AND ALLOWANCE FOR LOAN LOSSES At June 30, 2014, the Company’s loan portfolio was $2.39 billion, compared to $2.40 billion at December 31, 2013.The various categories of loans are summarized as follows: (In thousands) June 30, December 31, Consumer: Credit cards $ $ Student loans Other consumer Total consumer Real Estate: Construction Single family residential Other commercial Total real estate Commercial: Commercial Agricultural Total commercial Other Loans Loans acquired, not covered by FDIC loss share (net of discount) Loans acquired, covered by FDIC loss share (net of discount) Total loans before allowance for loan losses $ $ Loan Origination/Risk Management – The Company seeks to manage its credit risk by diversifying its loan portfolio, determining that borrowers have adequate sources of cash flow for loan repayment without liquidation of collateral; obtaining and monitoring collateral; providing an adequate allowance for loans losses by regularly reviewing loans through the internal loan review process.The loan portfolio is diversified by borrower, purpose and industry.The Company seeks to use diversification within the loan portfolio to reduce its credit risk, thereby minimizing the adverse impact on the portfolio, if weaknesses develop in either the economy or a particular segment of borrowers.Collateral requirements are based on credit assessments of borrowers and may be used to recover the debt in case of default.Furthermore, factors that influenced the Company’s judgment regarding the allowance for loan losses consists of a three-year historical loss average segregated by each primary loan sector.On an annual basis, historical loss rates are calculated for each sector. Consumer – The consumer loan portfolio consists of credit card loans, student loans and other consumer loans.The Company no longer originates student loans, and the current portfolio is guaranteed by the Department of Education at 97% of principal and interest.Credit card loans are diversified by geographic region to reduce credit risk and minimize any adverse impact on the portfolio. Although they are regularly reviewed to facilitate the identification and monitoring of creditworthiness, credit card loans are unsecured loans, making them more susceptible to be impacted by economic downturns resulting in increasing unemployment.Other consumer loans include direct and indirect installment loans and overdrafts.Loans in this portfolio segment are sensitive to unemployment and other key consumer economic measures. Real estate – The real estate loan portfolio consists of construction loans, single family residential loans and commercial loans.Construction and development loans (“C&D”) and commercial real estate loans (“CRE”) can be particularly sensitive to valuation of real estate.Commercial real estate cycles are inevitable.The long planning and production process for new properties and rapid shifts in business conditions and employment create an inherent tension between supply and demand for commercial properties.While general economic trends often move individual markets in the same direction over time, the timing and magnitude of changes are determined by other forces unique to each market.CRE cycles tend to be local in nature and longer than other credit cycles.Factors influencing the CRE market are traditionally different from those affecting residential real estate markets; thereby making predictions for one market based on the other difficult.Additionally, submarkets within commercial real estate – such as office, industrial, apartment, retail and hotel – also experience different cycles, providing an opportunity to lower the overall risk through diversification across types of CRE loans.Management realizes that local demand and supply conditions will also mean that different geographic areas will experience cycles of different amplitude and length.The Company monitors these loans closely and has no significant concentrations in its real estate loan portfolio. 15 Commercial – The commercial loan portfolio includes commercial and agricultural loans, representing loans to commercial customers and farmers for use in normal business or farming operations to finance working capital needs, equipment purchase or other expansion projects.Collection risk in this portfolio is driven by the creditworthiness of the underlying borrowers, particularly cash flow from customers’ business or farming operations.The Company continues its efforts to keep loan terms short, reducing the potential negative impact of upward movement in interest rates.Term loans are generally set up with a one or three year balloon, and the Company has recently instituted a pricing mechanism for commercial loans.It is standard practice to require personal guaranties on all commercial loans, particularly as they relate to closely-held or limited liability entities. Nonaccrual and Past Due Loans – Loans are considered past due if the required principal and interest payments have not been received as of 30 days from the date such payments were due.Loans are placed on nonaccrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions.Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due.When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Nonaccrual loans, excluding loans acquired, segregated by class of loans, are as follows: (In thousands) June 30, December 31, Consumer: Credit cards $ $ Other consumer Total consumer Real estate: Construction Single family residential Other commercial Total real estate Commercial: Commercial Agricultural Total commercial Total $ $ 16 An age analysis of past due loans, excluding loans acquired, segregated by class of loans, is as follows: (In thousands) Gross 30-89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Loans 90 Days Past Due & Accruing June 30, 2014 Consumer: Credit cards $ Student loans 75 Other consumer Total consumer Real estate: Construction 28 Single family residential Other commercial Total real estate Commercial: Commercial 49 Agricultural Total commercial Other Total $ December 31, 2013 Consumer: Credit cards $ Student loans Other consumer Total consumer Real estate: Construction 30 Single family residential 94 Other commercial 82 Total real estate Commercial: Commercial 96 Agricultural 42 37 79 Total commercial 96 Other Total $ Impaired Loans – A loan is considered impaired when it is probable that the Company will not receive all amounts due according to the contractual terms of the loans, including scheduled principal and interest payments.This includes loans that are delinquent 90 days or more, nonaccrual loans and certain other loans identified by management.Certain other loans identified by management consist of performing loans with specific allocations of the allowance for loan losses. Impaired loans are carried at the present value of estimated future cash flows using the loan’s existing rate, or the fair value of the collateral if the loan is collateral dependent. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans.Impaired loans, or portions thereof, are charged-off when deemed uncollectible. 17 Impaired loans, net of government guarantees and excluding loans acquired, segregated by class of loans, are as follows: (In thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance Average Investment inImpaired Loans Interest Income Recognized Average Investment in Impaired Loans Interest Income Recognized June 30, 2014 Three Months Ended June 30, 2014 Six Months Ended June 30, 2014 Consumer: Credit cards $ $
